internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-121140-98 date date legend o o a o j m i m i a i x i plr-121140-98 o i e r b r e b r b e r o h i l u u l i i l t u i l i country m countryn dear this letter responds to a letter dated date and subsequent correspondence written on x's behalf requesting inadvertent termination relief under sec_1362 of the internal_revenue_code according to the information submitted x was incorporated on d1 and in d2 elected to be an s_corporation on d3 x issued shares of x's stock to a and b and facts states plr-121140-98 on d4 and her husband h moved to country m and later to country n they remained out of the united_states until d5 consequently it is represented that i became a nonresident_alien on d6 in d7 x learned that its s_corporation_election may have inadvertently terminated on d6 when became a nonresident_alien an ineligible s_corporation shareholder subsequently on d8 gifted all of her x stock e shares to h her husband anyone else h represents that he is not holding x stock as a nominee for i or x represents that the termination was inadvertent x was unaware that was an ineligible shareholder beginning on d6 x represents that it did not intend to terminate its s_corporation_election and that x and its shareholders have always treated x as an s_corporation x further represents that throughout all the years in question h and h and j agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that one of the requirements for a taxpayer to be a small_business_corporation is that the taxpayer cannot have a nonresident_alien as a shareholder sec_1362 provides that an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that a if an election under sec_1362 by any corporation was terminated under sec_1362 b the secretary determines that the termination was inadvertent c no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and d the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary plr-121140-98 the committee reports accompanying the subchapter_s_revision_act_of_1982 act explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions x's s_corporation_election terminated on when became a nonresident_alien an ineligible s_corporation shareholder based solely on the facts submitted and representations made we conclude that the termination of x's subchapter_s_election on d6 was inadvertent within the meaning of sec_1362 under sec_1362 x will be treated as continuing to be an s_corporation during the period from d6 to d8 and thereafter provided that x's s_corporation_election is valid and is not otherwise terminated under sec_1362 accordingly x’s shareholders from d6 to d8 must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void plr-121140-98 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes also no opinion is expressed regarding the tax consequences of any gifts made by the shareholders this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file in this office we are sending a copy of this letter to x sincerely yours donns m vaune donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
